UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 1-5397 AUTOMATIC DATA PROCESSING, INC. (Exact name of registrant as specified in its charter) Delaware 22-1467904 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) One ADP Boulevard, Roseland, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973) 974-5000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock as of October 28, 2011 was 488,698,027. Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Statements of Consolidated Earnings 3 Three months ended September 30, 2011 and September 30, 2010 Consolidated Balance Sheets 4 At September 30, 2011 and June 30, 2011 Statements of Consolidated Cash Flows 5 Three months ended September 30, 2011 and 2010 Notes to the Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II – OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 39 Signatures 39 2 Part I. FINANCIAL INFORMATION Item 1. Financial Statements. Automatic Data Processing, Inc. and Subsidiaries Statements of Consolidated Earnings (In millions, except per share amounts) (Unaudited) Three Months Ended September 30, REVENUES: Revenues, other than interest on funds held for clients and PEO revenues $ $ Interest on funds held for clients PEO revenues (A) TOTAL REVENUES EXPENSES: Costs of revenues: Operating expenses Systems development and programming costs Depreciation and amortization TOTAL COSTS OF REVENUES Selling, general and administrative expenses Interest expense TOTAL EXPENSES Other income, net ) ) EARNINGS BEFORE INCOME TAXES Provision for income taxes NET EARNINGS $ $ BASIC EARNINGS PER SHARE $ $ DILUTED EARNINGS PER SHARE $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Dividends declared per common share $ $ (A) Professional Employer Organization (“PEO”) revenues are net of direct pass-through costs, primarily consisting of payroll wages and payroll taxes, of $3,935.3 and $3,351.3 for the three months ended September 30, 2011 and 2010, respectively. See notes to the consolidated financial statements. 3 Automatic Data Processing, Inc. and Subsidiaries Consolidated Balance Sheets (In millions, except per share amounts) (Unaudited) September 30, June 30, Assets Current assets: Cash and cash equivalents $ $ Short-term marketable securities Accounts receivable, net Other current assets Assets held for sale Total current assets before funds held for clients Funds held for clients Total current assets Long-term marketable securities Long-term receivables, net Property, plant and equipment, net Other assets Goodwill Intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued payroll and payroll-related expenses Dividends payable Short-term deferred revenues Income taxes payable Total current liabilities before client funds obligations Client funds obligations Total current liabilities Long-term debt Other liabilities Deferred income taxes Long-term deferred revenues Total liabilities Stockholders' equity: Preferred stock, $1.00 par value: Authorized, 0.3 shares; issued, none - - Common stock, $0.10 par value: Authorized, 1,000.0 shares; issued 638.7 shares at September 30, 2011 and June 30, 2011; outstanding, 488.2 and 490.8 shares at September 30, 2011 and June 30, 2011, respectively Capital in excess of par value Retained earnings Treasury stock - at cost: 150.5 and 147.9 shares at September 30, 2011 and June 30, 2011, respectively ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ 28,020.2 $ See notes to the consolidated financial statements. 4 Automatic Data Processing, Inc. and Subsidiaries Statements of Consolidated Cash Flows (In millions) (Unaudited) Three Months Ended September 30, Cash Flows from Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to cash flows provided by operating activities: Depreciation and amortization Deferred income taxes Stock-based compensation expense Net pension expense Net realized gain from the sales of marketable securities ) ) Net amortization of premiums and accretion of discounts on available-for-sale securities Impairment losses on assets held for sale - Gains on sales of buildings - ) Other Changes in operating assets and liabilities, net of effects from acquisitions and divestitures of businesses: Decrease in accounts receivable Increase in other assets ) ) Decrease in accounts payable ) ) Decrease in accrued expenses and other liabilities ) ) Net cash flows provided by operating activities Cash Flows from Investing Activities: Purchases of corporate and client funds marketable securities ) ) Proceeds from the sales and maturities of corporate and client funds marketable securities Net decrease (increase) in restricted cash and cash equivalents held to satisfy client fund obligations ) Capital expenditures ) ) Additions to intangibles ) ) Acquisitions of businesses, net of cash acquired ) ) Proceeds from the sale of property, plant and equipment - Other - Net cash flows provided by (used in) investing activities ) Cash Flows from Financing Activities: Net (decrease) increase in client funds obligations ) Payments of debt ) ) Repurchases of common stock ) ) Proceeds from stock purchase plan and exercises of stock options Dividends paid ) ) Net cash flows (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to the consolidated financial statements. 5 Automatic Data Processing, Inc. and Subsidiaries Notes to the Consolidated Financial Statements (Tabular dollars in millions, except per share amounts) (Unaudited) Note 1. Basis of Presentation The accompanying Consolidated Financial Statements and footnotes thereto of Automatic Data Processing, Inc. and subsidiaries (“ADP” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The Consolidated Financial Statements and footnotes thereto are unaudited. In the opinion of the Company’s management, the Consolidated Financial Statements reflect all adjustments, which are of a normal recurring nature, that are necessary for a fair statement of the Company’s results for the interim periods. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the assets, liabilities, revenue, costs, expenses and accumulated other comprehensive income that are reported in the Consolidated Financial Statements and footnotes thereto. Actual results may differ from those estimates. Interim financial results are not necessarily indicative of financial results for a full year. The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended June 30, 2011 (“fiscal 2011”). Note 2. New Accounting Pronouncements In April 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-03, “Transfers and Servicing (Topic 860): Reconsideration of Effective Control for Repurchase Agreements.” ASU 2011-03 revises the criteria for assessing effective control for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. The determination of whether the transfer of a financial asset subject to a repurchase agreement is a sale is based, in part, on whether the entity maintains effective control over the financial asset. ASU 2011-03 removes from the assessment of effective control: the criterion requiring the transferor to have the ability to repurchase or redeem the financial asset on substantially the agreed terms, even in the event of default by the transferee, and the related requirement to demonstrate that the transferor possesses adequate collateral to fund substantially all the cost of purchasing replacement financial assets. ASU 2011-03 is effective for the first interim or annual period beginning on or after December 15, 2011. The Company does not expect that the adoption of ASU 2011-03 will have a material impact on the Company’s consolidated results of operations, financial condition, or cash flows. In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” The issuance of ASU 2011-04 results in global fair value measurement and disclosure guidance and minimizes differences between U.S. GAAP and IFRS. ASU 2011-04 requires an expansion of the information required for “level 3” measurements and provides the updates to the existing measurement guidance. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. The Company does not expect that the adoption of ASU 2011-04 will have a material impact on the Company’s consolidated results of operations, financial condition, or cash flows. 6 In June, 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” ASU 2011-05 requires entities to present net income and other comprehensive income in either a single continuous statement or in two separate, but consecutive, statements of net income and other comprehensive income. ASU 2011-05 is effective for fiscal years beginning after December 15, 2011. The adoption of ASU 2011-05 will not have a material impact on the Company’s consolidated results of operations, financial condition, or cash flows. In September, 2011, the FASB issued ASU 2011-08, “Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment”. ASU 2011-08 amends the guidance in ASC 350-20 on testing goodwill for impairment. ASU 2011-08 permits an entity to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying value. If it is concluded that it is the case, it is necessary to perform the currently prescribed two-step goodwill impairment test. The ASU does not change how goodwill is calculated or assigned to reporting units, nor does it revise the requirement to test goodwill annually for impairment. ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011 and early adoption is permitted. The adoption of ASU 2011-08 will not have a material impact on the Company’s consolidated results of operations, financial condition, or cash flows. Note 3. Earnings per Share (“EPS”) Effect of Effect of Employee Employee Stock Restricted Option Stock Basic Shares Shares Diluted Three months ended September 30, Net earnings $ $ Weighted average shares (in millions) EPS $ $ Net earnings $ $ Weighted average shares (in millions) EPS $ $ Options to purchase 0.6 million and 14.8 million shares of common stock for the three months ended September 30, 2011 and 2010, respectively, were excluded from the calculation of diluted earnings per share because their exercise prices exceeded the average market price of outstanding common shares for the respective period. 7 Note 4. Other Income, net Three Months Ended September 30, Interest income on corporate funds $ ) $ ) Realized gains on available-for-sale securities ) ) Realized losses on available-for-sale securities Impairment losses on assets held for sale - Gains on sales of buildings - ) Other, net ) ) Other income, net $ ) $ ) Proceeds from sales and maturities of available-for-sale securities were $844.3 million and $826.9 million for the three months ended September 30, 2011 and 2010, respectively. At September 30, 2010, the Company reclassified assets related to two buildings as Assets Held for Sale on the Consolidated Balance Sheets. Such assets were previously reported in property, plant and equipment, net, on the Consolidated Balance Sheets. As the carrying amount of the Assets Held for Sale exceeded their fair value less costs to sell, the Company recorded impairment losses of $8.6 million in other income, net, on the Statement of Consolidated Earnings for the three months ended September 30, 2010. These two buildings remain in Assets Held for Sale at September 30, 2011. During the three months ended September 30, 2010, the Company sold two buildings that were previously classified as Assets Held for Sale on the Consolidated Balance Sheets and, as a result, recorded a gain of $1.8 million in other income, net, on the Statements of Consolidated Earnings during the three months ended September 30, 2010. The Company has an outsourcing agreement with Broadridge Financial Solutions, Inc. ("Broadridge") pursuant to which the Company provides data center outsourcing services, which principally consist of information technology services and service delivery network services. As a result of this agreement, the Company recognized income of $28.5 million and $27.3 million for the three months ended September 30, 2011 and 2010, respectively, which is offset by expenses associated with providing such services of $27.9 million and $26.7 million, respectively, both of which were recorded in other income, net, on the Statements of Consolidated Earnings. The Company had receivables on the Consolidated Balance Sheets from Broadridge for the services under this agreement of $9.5 million at both September 30, 2011 and June 30, 2011, respectively. In fiscal 2010, Broadridge notified the Company that it would not extend the outsourcing agreement beyond its current expiration date of June 30, 2012. The Company continues to assess the impact on results of operations, if any, that this will have and does not currently anticipate this will have a material impact. Note 5. Acquisitions Assets acquired and liabilities assumed in business combinations were recorded on the Company’s Consolidated Balance Sheets as of the respective acquisition dates based upon their estimated fair values at such dates. The results of operations of businesses acquired by the Company have been included in the Statements of Consolidated Earnings since their respective dates of acquisition. The excess of the purchase price over the estimated fair values of the underlying assets acquired and liabilities assumed was allocated to goodwill. In certain circumstances, the allocations of the excess purchase price are based upon preliminary estimates and assumptions. Accordingly, the allocations are subject to revision when the Company receives final information, including appraisals and other analyses, which typically occurs within one year from the date of acquisition. 8 On August 16, 2010, the Company acquired 100% of the outstanding shares of Cobalt, a leading provider of digital marketing solutions for the auto industry that aligns with Dealer Services’ global layered applications strategy and strongly supports Dealer Services’ long-term growth strategy, for approximately $405.4 million in cash, net of cash acquired. The final purchase price allocation for Cobalt is as follows: Accounts receivable, net $ Goodwill Identifiable intangible assets Other assets Total assets acquired $ Total liabilities acquired $ The Company determined the purchase price allocations for this acquisition based on estimates of the fair value of tangible and intangible assets acquired and liabilities assumed, utilizing recognized valuation techniques, including the income and market approaches. Goodwill for Cobalt, which is not deductible for tax purposes, resulted from the expected impact to Dealer Services’ long-term growth strategy. Intangible assets for Cobalt, which totaled $111.6 million, included customer contracts and lists, software and trademarks that are being amortized over a weighted average life of approximately 11 years. There is no contingent consideration relating to the Cobalt acquisition. In addition to Cobalt discussed above, the Company acquired two businesses during the three months ended September 30, 2010 for approximately $72.5 million, net of cash acquired. These acquisitions resulted in approximately $14.6 million of goodwill. Intangible assets acquired, which totaled approximately $40.8 million for these two acquisitions, included customer contracts and lists, software and trademarks that are being amortized over a weighted average life of approximately 11 years. The Company finalized the purchase price allocation for these three acquisitions during the three months ended September 30, 2011 and adjusted the preliminary values allocated to certain assets and liabilities in order to reflect final information received. Refer to Note 9 for more information related to Goodwill and Intangible Assets, net. The Company acquired one business during the three months ended September 30, 2011 for approximately $2.6 million, including a holdback to secure the fulfillment of certain contractual obligations of the sellers. This acquisition was not material to the Company’s results of operations, financial position, or cash flows. 9 Note 6. Corporate Investments and Funds Held for Clients Corporate investments and funds held for clients at September 30, 2011 and June 30, 2011 were as follows: September 30, 2011 Gross Gross Amortized Unrealized Unrealized Cost Gains Losses Fair Value Type of issue: Money market securities and other cash equivalents
